Case: 4:16-cr-00374-JAR Doc. #: 152 Filed: 01/04/19 Page: 1 of 9 PageID #: 2056




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
         Plaintiff,                               )
                                                  )
v.                                                )      No. 4:16CR0374 JAR
                                                  )
ROLAND HOEFFENER,                                 )
                                                  )
         Defendant.                               )



GOVERNMENT=S OPPOSITION TO DEFENDANT’S SENTENCING MEMORANDUM

     Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Colleen Lang, Assistant United

States Attorney for said District, and files its’ response to the defendant’s sentencing

memorandum:

     Defendant Roland Hoeffener pled guilty to three counts in a three count superseding

indictment, these charges included Receipt of Child Pornography and Possession of Child

Pornography. The government believes that the defendant’s Untied States Sentencing

Guideline’s Total Offense Level is thirty-one (31). The U.S. Probation Office has provided a

Pre-Sentence Report (PSR) to the Court, which states that the Total Offense Level is thirty-six

(36) and the defendant does not have any criminal history points. The government has looked at

all the facts in Mr. Hoeffener’s case and compared it to other similarly situated defendants. After

this review, the government believes that a sentence of 132 months in prison, which is within the

guideline range of Total Offense Level thirty-one (31), is appropriate. In spite of this, the

                                                  1
Case: 4:16-cr-00374-JAR Doc. #: 152 Filed: 01/04/19 Page: 2 of 9 PageID #: 2057



defendant requests that the Court grant him a very large downward variance and requests the

mandatory minimum sentence of 60 months in prison. This severe downward variance should be

rejected.

        Nelson Mandela has said that, “There can be no keener revelation of a society’s soul than

the way in which it treats its children.” United States vs. Cunningham, 680 F.Supp.2d 844

(N.D.Ohio, 2010). In referring to this quote, one federal court noted, “Given the recent statistics

surrounding child pornography, we are living in a country that has lost its soul.” Id. The public

is abhorred by the thought of someone watching children being raped by adults. And yet, when

these cases come before the Court, invariably there appears to be attempts to downplay the

conduct by claiming the defendant was just “looking at images” that the internet made so easy to

find.

    A. The Defendant is Not the Victim in this Case.

         In the defendant’s sentencing memorandum, he stresses that being charged with the

crimes of Receipt and Possession of Child Pornography have led him to be depressed and

possibly suicidal. The defendant believes that this case has led him to lose his business, his

savings, and now he is facing “life” in prison. The defendant is not the victim in this case. The

defendant’s serious criminal behavior and actions, have led him to facing some prison time, but

not a lifetime in prison. The victims in this case are the children – hundreds of children in this

case- that the defendant viewed being sexually abused online. About seventeen (17) of these

child victims have submitted victim impact statements to the Court explaining how horrible they

feel knowing that people like the defendant seek out and view images and videos of them being

sexually abused. They are the victims in this case, not Mr. Hoeffener.


                                                  2
Case: 4:16-cr-00374-JAR Doc. #: 152 Filed: 01/04/19 Page: 3 of 9 PageID #: 2058



       While the Government understands that the defendant worked hard in his life to provide

for his family, however, it did not prevent him from leading a second criminal life of looking for

illegal images of children online. And while, the government also appreciates that the defendant

obtained counseling for his interest in child pornography after his arrest, being an educated

person with means, the defendant should have sought counseling when his addiction to looking

for child pornographic images online began.


       The defendant pled guilty to possessing 34,000 images of child pornography on eleven

(11) separate computer devices. There was evidence on the computers that the child

pornography had been downloaded from peer-to-peer software located on his computers.


        The defendant admitted to the police that he looked for images of child pornography on

the internet using terms such as “PTHC.” He admitted that he had been downloading child

pornography for over ten (10) years. The dates showing when the videos and images were saved

go back years before the arrest.

       Regarding the nature of his large child pornography collection, he possessed material

depicting the sadistic and masochistic abuse of children including images of bondage and some

images of toddler-aged children being sexually abused. It can give the Court no comfort that the

defendant possessed images depicting prepubescent children being vaginally and anally

penetrated. The children in these images are young, with many of the children in the defendant’s

collection of child pornography appearing to be under the age of twelve. The search terms the

defendant used to locate this child pornography indicate his intent to seek out images where

children are engaged in sex acts. The defendant used peer-to-peer networks, which required him


                                                 3
Case: 4:16-cr-00374-JAR Doc. #: 152 Filed: 01/04/19 Page: 4 of 9 PageID #: 2059



to share images of child pornography while downloading them, thereby perpetuating the

distribution of child pornography online. Further, the defendant admitted to Sgt. Adam

Kavanaugh that he sexually abused children, including his own daughter when she was two-

years-old.

       The size of the defendant’s child pornography collection; the length of time he looked for

these images; the possession of material depicting young children; the possession of material

that includes images of bondage, and violence against children; his prior “hand’s on” offenses;

and the defendant’s possible indiscriminate distribution to others all lead to sentence of 132

months incarceration. A sentence of sixty (60) months is not appropriate in this case.

   B. Sentence of 132 Months in Prison is Not a Lifetime Sentence.

             In the defendant’s sentencing memorandum, he refers to age as a reason not to

receive more than sixty (60) months in prison. While Mr. Hoeffener, may be seventy years old,

he is not suffering for any terminal illnesses at this time. If the defendant is sentenced to eleven

years in prison, he would most likely be out of custody after about nine years. He may not even

be 80 years old when he is released. The defendant has been committing sex crimes against

children since 1975, he was just not discovered until 2013. Due to the large amount of computer

devices in his home (48 computer devices and 98 optical discs were seized and had to be

reviewed.), as well as, the large backlog of these types of cases in our jurisdiction around 2013,

the forensics were not finished until Spring of 2016. The case was presented to the Grand Jury in

August of 2016. So while there was a delay between the arrest and the indictment, it should not

diminish the long history of criminal sexual behavior by the defendant.




                                                  4
Case: 4:16-cr-00374-JAR Doc. #: 152 Filed: 01/04/19 Page: 5 of 9 PageID #: 2060



      132 months in prison is not a lifetime sentence, but it is appropriate sentence in this case

based on the facts and circumstances.

    C. Restitution.

        Eight (8) separate series of child pornography, containing about seventeen (17) different

children, have requested restitution in this case. It is within their full rights under the law to

request restitution from this defendant because of his criminal actions against them. Restitution

to child pornography victims is mandatory. 18 U.S.C. § 2259(a). Also See United States vs.

Paroline, 134 S.Ct. 1710 (2014). Under the law, all 119 known and identified victims of the

defendants could have requested restitution from him. Had the defendant not committed a crime

with victims, he would not owe restitution. The restitution requests are a consequence of his

criminal actions. In an attempt to provide guidance to district courts in determining amounts of

mandatory restitution, the Supreme Court held that:

                where it can be shown both that a defendant possessed a victim's images
                and that a victim has outstanding losses caused by the continuing traffic in
                those images but where it is impossible to trace a particular amount of
                those losses to the individual defendant by recourse to a more traditional
                causal inquiry, a court applying § 2259 should order restitution in an
                amount that comports with the defendant's relative role in the causal
                process that underlies the victim's general losses.

Paroline, 134 S. Ct. at 1727.

      It is undisputed that Defendant Hoeffener possessed images of victims “Vicky,”

“Marineland,” “Casseaopeia,” “Maureen,” “Jan Socks,” “8kids,” “Sweet Sugar,” and “Jenny.” It

is also undisputed that the victims have outstanding losses caused by continuing traffic of their

pornographic images. The material submitted by these victims easily established proximate

cause. As outlined in detail in their filings, these children suffered profound psychological injury



                                                     5
Case: 4:16-cr-00374-JAR Doc. #: 152 Filed: 01/04/19 Page: 6 of 9 PageID #: 2061



as a result of their images being trafficked online and they require counseling for rest of their

lives as a result. Doc. #137-144. The amounts proposed by the government are logical and

relevant to the defendant’s conduct. The amounts proposed by the government are neither “too

severe” nor “nominal.”

          This case is similar to United States vs. Beckmann 786 F.3d 672 (8th Cir. 2015). Like

Hoeffener, Beckmann possessed images of child pornography and did not produce it. The Eighth

Circuit Court of Appeals found the District Court’s awards of $3,000 to each child pornography

victim reasonable and upheld the awards 1. The Beckmann Court cited Paroline, “all persons who

reproduce, distribute, or possess child pornography play a part in ‘sustaining and aggravating this

tragedy.’” Beckmann, 786 F.3d at 682 (internal citation to Paroline 134 S. Ct. at 1726). Further,

the amounts proposed by the government are in line with new legislation just passed by

Congress. This new legislation orders the Courts to award at least $3,000 per victim/per case to


1
    Footnote 9 in Beckmann cites restitution awards in similar cases. “See, e.g., United States v. Rogers, 758
F.3d 37, 39 (1st Cir. 2014) (upholding possessor's restitution of $3,150 to victim who appeared in 9 video
clips); United States v. Hagerman, 586 F. App'x 64, 65 (2d Cir. 2014) (affirming restitution of $3,281 for
mere possession); United States v. Bellah, No. 13–10169–EFM, 2014 WL 7073287, at *4 (D. Kan. Dec.
12, 2014) (in possession case, awarding $1,500 for victim in 1 image, $1,500 for victim in 3 images,
$7,500 for each of five victims within series containing 68 images, and $5,000 for victim in 3 videos and
8 images); United States v. Reynolds, No. CRIM. 12–20843, 2014 WL 4187936, at *7 (E.D. Mich. Aug.
22, 2014) (awarding $8,000 for possession of 16 images of victim, and $14,500 for possession of 19
images of another victim); United States v. Hernandez, No. 2:11–CR–00026–GEB, 2014 WL 2930798, at
*10 (E.D. Cal. June 26, 2014) (restitution of $2,282.86 ordered for possessor based on 1 video and
unidentified number of images); but see United States v. Cooley, No. 4:14–CR–3041, 2014 WL 5872720,
at *3 (D. Neb. Nov. 12, 2014) (awards of $1,910.46, $69.64, $24.24, $18.30, and $184.14).” Id. at 683,
footnote 9.



                                                       6
Case: 4:16-cr-00374-JAR Doc. #: 152 Filed: 01/04/19 Page: 7 of 9 PageID #: 2062



every child pornography victim that requests restitution. See “The Amy, Vicky, and Andy Child

Pornography Victim Assistance Act of 2018” which amends Title 18 U.S.C. Section 2259(b).

Courts may consider the $3,000 minimum restitution amount for cases like the defendants, which

were committed before the bill was signed into law in December of 2018. Clearly Congress

thinks that restitution awards in child pornography cases should be at least $3,000 per child. The

proposed amounts by the government are not arbitrary. The proposed amounts are based on prior

cases, the new legislation, the number of victims in each Series requesting restitution, the amount

of restitution the victims have already received nationally, and the amount of images the

defendant had of each victim:

   1.$4,000 to the five (5) victims of the “8Kids” Series – the defendant possessed six (6)

       images of “8Kids;”

   2. $3,000 to the victim in the “Jenny” Series – the defendant possessed one (1) image of

       “Jenny;”

   3. $3,000 to the two (2) victims in the “Lighthouse” Series (“Maureen and Cassiopeia”) – the

       defendant possessed two (2) images of the “Lighthouse” Series;

   4.$4,000 to victim “Vicky” – the defendant possessed at least seventeen (17) images and two

       (2) videos of “Vicky;”

   5.$3,000 to the three (3) victims of the “Sweet Sugar” series – the defendant possessed one

       (1) image of “Sweet Sugar;”

   6.$4,000 to the four (4) victims in the “Jan Socks” Series – the defendant possessed six (6)

       images of “Jan Socks;”




                                                7
Case: 4:16-cr-00374-JAR Doc. #: 152 Filed: 01/04/19 Page: 8 of 9 PageID #: 2063



   7.$3,000 to the victim in the “Marineland” Series – the defendant possessed seven (7) images

       of “Marineland.”

      The government is unaware of the defendant showing any remorse in this case to these

victims. The proposed restitution amounts by the government are fair and in accordance with the

Paroline decision.



   D. Conclusion

      In summary, the Government objects to the severe downward variance requested by the

defendant. The defendant knowingly possessed more than 34,000 images of child pornography.

These images in the defendant’s collection depict horrific child sexual abuse of real children.

The children in these images and videos are all too real. Based on the defendant’s prior hand’s on

sexual abuse, his extensive collection of child pornography, the amount of time he has spent

looking for child pornography, and the type of child pornography he possessed, the government

believes a sentence of 132 months in prison followed by lifetime supervised release, is

appropriate in this case.

                                             Respectfully submitted,

                                             JEFFREY B. JENSEN
                                             United States Attorney

                                                s/ Colleen C. Lang
                                             COLLEEN C. LANG, #56872MO
                                             Assistant United States Attorney
                                             111 S. 10th Street, Room 20.333
                                             St. Louis, Missouri 63l02
                                             (314) 539-2200




                                                 8
Case: 4:16-cr-00374-JAR Doc. #: 152 Filed: 01/04/19 Page: 9 of 9 PageID #: 2064




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 4, 2019, the foregoing was filed electronically with the
Clerk of the Court to be served by email upon the following:

Dan Juengel
Attorney for the Defendant


                                               s/ Colleen C. Lang
                                               COLLEEN C. LANG, #56872MO
                                               Assistant United States Attorney




                                               9
